Filed 2/1/22 P. v. Sandoval CA4/3
Opinion following transfer from Supreme Court




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G057558

           v.                                                            (Super. Ct. No. 98NF0649)

 MATTHEW SANDOVAL,                                                       OPINION

      Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Kimberly
Menninger, Judge. Reversed and remanded with directions. Request for judicial notice
denied.
                   Thomas Owen, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Xavier Becerra, Attorney General, Lance E. Winters, Assistant Attorney
General, Paul M. Roadarmel, Jr., and Charles J. Sarosy, Deputy Attorneys General, for
Plaintiff and Respondent.
                                             *               *               *
                In 2019, defendant Matthew Sandoval filed a Penal Code section 1170.95
           1
petition. The trial court denied the petition because Sandoval was convicted of
attempted murder, not murder. The Legislature recently amended section 1170.95 to
include attempted murder convictions.
                Thus, we are reversing the trial court’s order denying Sandoval’s section
1170.95 petition and remanding with directions for the court to reconsider Sandoval’s
petition at the prima facie stage.


                                                  I
                      PROCEDURAL HISTORY AND DISCUSSION
                In 2001, a jury convicted Sandoval of attempted murder, related crimes,
found true related enhancements. The trial court imposed a sentence of 32 years to life.
This court affirmed the judgment on direct appeal. (People v. Ramirez, Sandoval, et al.
                                              2
(Nov. 18, 2002, G029236) [nonpub. opn.].)
                In 2018, the Legislature limited the scope of the felony-murder rule and
eliminated accomplice liability under the natural and probable consequences doctrine.
The Legislature also permitted eligible defendants convicted of murder under a now
invalid theory to petition to vacate their prior convictions and be resentenced.
(§ 1170.95, added by Stats. 2018, ch. 1015, § 4, eff. Jan. 1, 2019.)
                Generally, if a section 1170.95 petition contains the required information,
the court must appoint counsel, receive briefing, review the record of conviction, and
then determine if the petitioner has made a prima facie showing that he or she is entitled

1
    Further undesignated statutory references are to the Penal Code.
2
 It is not necessary for an appellate court to take judicial notice of an unpublished
opinion in the same case. (See Quelimane Co. v. Stewart Title Guaranty Co. (1998) 19
Cal.4th 26, 45-46, fn. 9; Cal. Rules of Court, rule 8.1115(b).) Therefore, we deny
Sandoval’s request for request for judicial notice of this unpublished opinion.

                                                  2
to relief. (See People v. Lewis (2021) 11 Cal.5th 952, 959-960.) If the court determines
the petitioner has made a prima facie showing, the court must ordinarily issue an order to
show cause (OSC) and then conduct an evidentiary hearing. (§ 1170.95, subd. (c).)
              In March 2019, Sandoval filed a section 1170.95 petition. Sandoval
declared, “I am eligible for relief . . . because I was convicted of attempted murder . . .
under the natural and probable consequences doctrine . . . .”
              The trial court summarily denied Sandoval’s petition: “The petition does
not set forth a prima face [sic] case for relief under the statute. A review of court records
indicates defendant is not eligible for relief under the statute because the defendant does
not stand convicted of murder . . . .”
              We issued an opinion affirming the trial court’s order. (People v. Sandoval
(Dec. 18, 2019, G057558) [nonpub. opn.], review granted March 11, 2020, S260238.)
The Supreme Court granted review, and the matter was recently returned to us.
              Effective January 1, 2022, the Legislature amended section 1170.95 to
include convictions for attempted murder. (Sen. Bill No. 775 (2021-2022 Reg. Sess.);
Stats. 2021, ch. 551, § 2.) The amendment to section 1170.95 is ameliorative in nature;
therefore, it applies retroactively to Sandoval’s appeal. (See In re Estrada (1965) 63
Cal.2d 740, 744-745; see also People v. Frahs (2020) 9 Cal.5th 618, 627-628.)
              Thus, we reverse the trial court’s denial of Sandoval’s section 1170.95
petition. On remand, we direct the trial court to appoint Sandoval counsel, to reconsider
his section 1170.95 petition at the prima facie stage, and to issue an OSC and conduct an
evidentiary hearing if necessary. (See People v. Lewis, supra, 11 Cal.5th at pp. 959-960.)




                                              3
                                            II
                                     DISPOSITION
              The trial court’s order denying Sandoval’s section 1170.95 petition is
reversed. On remand, the court shall reconsider the petition (at the prima facie stage) and
conduct further proceedings as necessary.



                                                 MOORE, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



GOETHALS, J.




                                             4